Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 23-33 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) 1, 23 recite(s) a computer/computing device that determines alarm/notification threshold levels based on measurements over a period of time. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data gathering and updating threshold levels, such as acquiring measurements and setting notification thresholds based on the measurements, which are conventional in the field of feedback analysis and control. When considered as a whole, the claim amounts to nothing more than a purely conventional and highly generalized computerized implementation of applicant’s formula. Specifically, this is highly reminiscent of Parker vs. Flook, see MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility). To conclude, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims does not effect a transformation or reduction of a particular article/workpiece to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it appear to add unconventional steps that confine the claim to a particular useful application, or other substantive, practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. It also recites an abstract idea, since it covers steps which can be 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Similarly, claim 25 recites the one or more indirect measurements but it depends on claim 23 and claim 23 never mentioned such an element and therefore its provenance based on the claim linkage is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 23-27 is/are rejected under 35 U.S.C. 102a1 as being a by anticipated by Kaneko (US 20180151332).
 	Regarding claim 1, Kaneko teaches a system for remote plasma source maintenance, comprising: a remote plasma source (mw output device used to gen. microwave plasma [0049]), a data acquisition device (meas unit 16g,i [0075] demod con unit 29b [0094]) connected to the remote plasma 
 	Regarding claim 2, Kaneko teaches the system of claim 1, wherein the system is configured to calculate one or more indirect measurements of the one or more operating characteristics, and wherein the determining is based on the one or more calculated indirect measurements (as discussed in claim 1 it calculated the abs freq which is an indirect measurement based on direct measurement/refl wave data, and as the maintenance determ is based on the abs freq).
 	Regarding claim 3, Kaneko teaches the system of claim 2, wherein the one or more indirect measurements comprises one or more of: a component of a plasma and chamber impedance; and a characteristic of the chamber wall (see claim 1, the reflectance is a component of the plasma 
 	Regarding claim 4, Kaneko teaches the system of claim 1, wherein the one or more operating characteristics comprise one or more of: a current; a voltage; a temperature; and an impedance (the reflectance is a measure of the current and/or voltage since it is reflected power).
 	Regarding claim 5, Kaneko teaches the system of claim 1, wherein the computing device is a remote server (as can be seen in Fig. 1, the controller 100 is a remote/device removed from the main reactor apparatus/chamber and is a server that serves as a central access network for data collection/output of command/recipe and data processing [74 84 122 123 149]).
 	Regarding claim 23, Kaneko teaches a non-transitory, tangible computer readable storage medium, encoded with processor readable instructions to perform a method for maintaining a remote plasma source (said controller from claim 1), the method comprising: recording data from a remote plasma source (see the claim 1 about the measuring), the data comprising: measurements of one or more operating characteristics of the remote plasma source over a period of time; and a plurality of indications of system fault events (claim 1); receiving the data; analyzing the data; determining, based on correlations between the measurements of the one or more operating characteristics and the plurality of system fault events, a threshold of an operating point, the operating point comprising: the measurements of the one or more operating characteristics at a particular time; wherein the threshold signifies a pending system fault event is probable to a defined degree of confidence within a specified window of time; and providing a notification to perform preventative maintenance on the remote plasma source (see last half of claim 1).
 	Regarding claim 24, Kaneko teaches the non-transitory, tangible computer readable storage medium of claim 23, the method further comprising: calculating one or more indirect measurements of the one or more operating characteristics, wherein the determining is based on the one or more calculated indirect measurements (see claim 2).
 	Regarding claim 25, Kaneko teaches the non-transitory, tangible computer readable storage medium of claim 23, wherein the one or more indirect measurements comprises one or more of: a component of a plasma and chamber impedance; and a characteristic of a chamber wall (see claim 3).

 	Regarding claim 27, Kaneko teaches the non-transitory, tangible computer readable storage medium of claim 23, the method further comprising: transmitting the data from the remote plasma source to a remote server, wherein the determining is performed at the remote server (see claim 5 the controller receives measurement form the plasma source and its detectors and performs the determination of maintenance if needed in the controller, see claim 1 also).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US 20180151332) in view of Guha (US 20180082826)
Regarding claim 8, Kaneko teaches the system of claim 1, but does not teach wherein the determining is implemented by a machine learning program, however Guha teaches in [0001], abstract [0004 0006] using ML to process sensor data of plasma reactor and feedback control the reactor; it would be obvious to those skilled in the art at invention time to modify Kaneko in order to uniformly, precisely and accurately control complex plasma processing while reducing risk of human error [0004]
Regarding claim 30., Kaneko teaches the non-transitory, tangible computer readable storage medium of claim 23, but does not teach wherein the determining is implemented by a machine learning program, however as discussed in claim 8 Guha teaches this and it would be obvious to those skilled in the art at invention time to modify Kaneko in order to uniformly, precisely and accurately control complex plasma processing while reducing risk of human error [0004]
.

Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. The applicant asserts in response to the 35 USC 101 rejection that claims 1, 23 do not include any recitations of alarms or notification levels. This is was not found persuasive because claim 1/23 explicitly recites, “…a threshold of an operating point… wherein the threshold signifies a pending system fault event is probable to a defined degree of confidence within a specified window of time; and provide a notification to perform preventative maintenance on the remote plasma source.” Furthermore, per MPEP 2106.05(d), it has been well established that performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values), are well-understood, routine and conventional, which in the instant claim 1, the apparatus computes/readjusts a threshold of an operating point and activates an alarm/notification when the threshold reaches a level that signifies a pending system fault. Also see pgpub [0048, 0046 0039], it is noted the thresholds are not permanent and are meant to be adjusted/readjusted. The applicant further asserts the claims 1, 23 do not recite a mathematical formula and does not fall into the mathematical concept category. However, the claims recite, “…determine, based on correlations between the measurements of the one or more operating characteristics and the plurality of system fault events, a threshold of an operating point…” and when read in light of the specification, clearly refers to a multi-dimensional predictive mathematical model correlation or relationship, e.g. pgpub [0037-0038], fig. 4. Furthermore, it is noted in MPEP 2106.04(a) I, that even without recitation of explicit numeric formulas, mathematical relationships are under mathematical concepts. The applicant further appears to assert that the aforementioned correlations cannot be done by a human mind, citing from the specification. However, it is noted that the claim language recites the correlation at a relatively high level of generality, as cited above, without going into any level of complexity or specific calculations or methodologies, MPEP 2106.04(a2)IIIa. “claims do recite a mental process . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/YUECHUAN YU/Primary Examiner, Art Unit 1718